DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bardon (US 20060191245 A1), herein Bardon, in view of Takahashi (JP 2016069234 A).
The Examiner has provided a machine translation of JP 2016069234 A.  The citation of the prior art in this rejection refers to the machine translation.  
	
In regards to claim 1, Bardon teaches honeycomb filter body (3) which is intended, in particular, for the filtration of particles contained in the exhaust gases from an internal combustion engine. The filter body (3) is formed by bonding filter blocks (11) using a joint (17). An outer surface (16) of the first of the blocks (11), which is disposed opposite the second of the blocks (11) and which is in contact with the joint (17), includes at least one projection- and/or cavity-type irregularity (30 a, 30 b) [Abstract, Figs. 1-2].   The filter body 3 is produced by assembling and machining a plurality of units 11, referenced 11 a-11 i, produced by extruding a ceramic material (cordierite, silicon carbide, etc.) to form porous honeycomb structures [0004, Figs. 1-2]. The honeycomb segments have a plurality of cells that extend from a first end face to a second end face [0009, Fig 2]. The units/segments 11 a-11 i are then assembled by bonding them together by means of ceramic cement joints 17 [0008].  The joint further includes on at least one side of the segment/unit at least one irregularity of a boss/projecting portion and or a recess type [0014, Fig. 3].  The shape of the boss/projecting portion and the recess are made complimentary to each other on a first and second unit/segment [0024, 0051].  The width of the recesses and boss/projecting portions are smaller than the width of the honeycomb segments [0049, Figs. 3-5].  Bardon teaches the shape, dimensions and number of the irregularities 30 a and 30 b are preferably determined as a function of the support, i.e. the joints 17 for fastening them together. The shape, dimensions and number of the irregularities 30 a and 30 b (i.e., the recesses and boss/projecting portions) may in particular depend on the nature and/or the thickness of the joints 17, the position of the irregularities on the exterior surface 16 of the unit 11 and/or the position of the unit 11 within the filter body 3 [0048].   Since, Bardon does not expressly the shape of the boss/projecting portions, the angle of the bent side face is not expressly taught. 
Takahashi teaches a honeycomb structure includes a honeycomb segment conjugate where a plurality of honeycomb segments are integrally joined on joint surfaces through a joint material layer, and an outer peripheral coat layer coating the peripheral surface of the honeycomb segment conjugate, and has a plurality of cells to be a flow channel of fluid, arranged in parallel to each other in the axial direction. The honeycomb segment 2 has on at least one surface of the joint surface 7, at least one linear recess 6 which is continuously provided by 90% or more in the whole length direction to the whole length of the honeycomb segment 2, from a first end surface side into which the cells penetrate to a second end surface 12 [Abstract, 0013, Figs. 1, 2, 4A, 4C].  The recesses provided are quadrangular or semi-circle in shape [0034, Figs. 4A, 4C].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the quadrangular or semi-circle shaped recesses of Takahashi as the recesses of Bardon.  One would have been motivated to do so a Takahashi teaches these shapes of recesses are known for joining honeycomb segments and thus one would have had a reasonable expectation of success.  As Bardon teaches the recesses are complimentary to the boss/projecting portions, the boss/projecting portions would then be quadrangular or semi-circle shaped.  The quadrangular or semi-circle shaped projecting portions meet the angle limitation of the angle being greater than 60⁰.

In regards to claim 2, Bardon further teaches neither the width “I”, nor the length “L”, nor the thickness “e” (i.e. height), nor the orientation of an irregularity (i.e., projecting portion or recess) is limiting on the invention [0050].  
Bradon discloses the claimed invention except for the bulging height H2 is larger than a maximum thickness H1 of the bonding layer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the bulging height H2 is larger than a maximum thickness H1 of the bonding layer, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	
In regards to claim 3, Bardon further teaches the height of the recesses is less that the thickness of the exterior walls of the peripheral passages [0036, 0038].

In regards to claim 4, Bardon further teaches neither the width “I”, nor the length “L”, nor the thickness “e” (i.e. height), nor the orientation of an irregularity (i.e., projecting portion or recess) is limiting on the invention [0050].  
Bradon discloses the claimed invention except for the length W2 of the bulge in the width direction is 20 to 70% of the length W1 of one of the side face of the honeycomb segment. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the length W2 of the bulge in the width direction is 20 to 70% of the length W1 of one of the side face of the honeycomb segment, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Bradon discloses the claimed invention except for the length W4 of the recess in the width direction is 20 to 70% of the length W3 of one of the side face of the honeycomb segment. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the length W4 of the recess in the width direction is 20 to 70% of the length W3 of one of the side face of the honeycomb segment, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


In regards to claim 5, Bardon further teaches neither the width “I”, nor the length “L”, nor the thickness “e” (i.e. height), nor the orientation of an irregularity (i.e., projecting portion or recess) is limiting on the invention [0050].  
Bradon discloses the claimed invention except for the length L2 of the bulge in the axial direction is 5 to 50% of the length L1 of the honeycomb segment. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the length L2 of the bulge in the axial direction is 5 to 50% of the length L1 of the honeycomb segment, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Bradon discloses the claimed invention except for the length L4 of the recess in the axial direction is 5 to 50% of the length L3 of the honeycomb segment. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the length L4 of the recess in the axial direction is 5 to 50% of the length L3 of the honeycomb segment, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Davidson (US 4743578 A) which provides background on the assembly of honeycomb segments with projections and recesses and Ohno et al, (US 20090239740 A1), which describes the assembly of honeycomb segments with projections and recesses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Primary Examiner, Art Unit 1784